     Case 3:19-cv-00373-MMD-CLB Document 16 Filed 11/05/20 Page 1 of 4


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     RODGER ORLIN EVANS,                              Case No. 3:19-cv-00373-MMD-CLB

7                                      Petitioner,

8            v.                                                      ORDER

9     GEORGE TOGLIATTI, et al.,

10                                 Respondents.

11   I.     SUMMARY
12          This habeas matter filed under 28 U.S.C. § 2254 comes before the Court on
13   Respondents’ motion to dismiss Petitioner Rodger Orlin Evans’ pro se habeas petition as
14   untimely. (ECF No. 10.) Petitioner opposed (ECF No. 14), and Respondents replied. (ECF
15   No. 15.) Because it was filed after the statute of limitations had expired, this petition is
16   dismissed as untimely.
17   II.    BACKGROUND
18          A jury found Petitioner guilty of exploitation of an elderly victim involving over
19   $5,000. (Exh. 51.)1 The state district court sentenced Petitioner to a term of 38 to 180
20   months, and to restitution in the amount of $56,000. (Exh. 59.) The court entered
21   judgment of conviction on November 3, 2015. (Id.)
22          The Nevada Court of Appeals affirmed Petitioner’s conviction on June 20, 2016.
23   (Exh. 80.) On October 25, 2018, the court affirmed the denial of his state postconviction
24   habeas corpus petition, and remittitur issued on November 19, 2018. (Exhs. 94, 96.)
25   ///
26

27                  referenced in this order are exhibits accompanying Respondents’ motion
            1Exhibits

     to dismiss (ECF No. 10) and are found at ECF Nos. 11, 12.
28
     Case 3:19-cv-00373-MMD-CLB Document 16 Filed 11/05/20 Page 2 of 4



1           Petitioner mailed his federal habeas petition on July 1, 2019. (ECF No. 4.) The

2    Court dismissed the petition with leave to amend because, while Petitioner used the

3    Court’s form petition, it was unclear what grounds he wished to raise. (ECF No. 3.)

4    Petitioner filed an amended petition on September 4, 2019. (ECF No. 5.) Respondents

5    have moved to dismiss the amended petition as time-barred. (ECF No. 10.)

6    III.   DISCUSSION

7           A.     Statute of Limitations

8           The Antiterrorism and Effective Death Penalty Act (“AEDPA”) went into effect on

9    April 24, 1996 and imposes a one-year statute of limitations on the filing of federal habeas

10   corpus petitions. See 28 U.S.C. § 2244(d). The one-year time limitation can run from the

11   date on which a petitioner’s judgment became final by conclusion of direct review, or the

12   expiration of the time for seeking direct review. See 28 U.S.C. § 2244(d)(1)(A). Further,

13   a properly filed petition for state postconviction relief can toll the period of limitations. See

14   28 U.S.C. § 2244(d)(2).

15          Ignorance of the one-year statute of limitations does not constitute an extraordinary

16   circumstance that prevents a prisoner from making a timely filing. See Rasberry v. Garcia,

17   448 F.3d 1150, 1154 (9th Cir. 2006) (“a pro se petitioner’s lack of legal sophistication is

18   not, by itself, an extraordinary circumstance warranting equitable tolling”).

19          B.     Timeliness

20          As mentioned, Petitioner’s judgment of conviction was filed on November 3, 2015.

21   (Exh. 59.) The Nevada Court of Appeals affirmed his conviction on June 20, 2016. (Exh.

22   80.) The 90-day period to file a petition with the United States Supreme Court expired on

23   September 18, 2016. Therefore, the AEDPA one-year period of limitations began to run

24   on September 19, 2016, and, absent tolling, would have expired on September 19, 2017.

25   See 28 U.S.C. § 2244(d)(1)(A).

26   ///

27   ///

28   ///

                                                    2
     Case 3:19-cv-00373-MMD-CLB Document 16 Filed 11/05/20 Page 3 of 4



1           Petitioner filed his state habeas petition—247 days into the AEDPA one-year

2    period of limitations—on May 24, 2017.2 (Exh. 83.) The Nevada Court of Appeals affirmed

3    the denial of his petition, and remittitur issued on November 19, 2018. The AEDPA statute

4    of limitations resumed running on November 20, 2018 and ended 118 days later, on

5    March 18, 2019.3 See 28 U.S.C. § 2244(d)(2). Petitioner then filed his federal petition on

6    July 1, 2019, about three and a half months after the limitations period expired. (ECF No.

7    4.) The Court dismissed Petitioner’s first filing with leave to file an amended petition, which

8    Petitioner filed on September 4, 2019. (ECF No. 5)4 Petitioner’s federal habeas action is

9    therefore untimely.
10          Accordingly, Respondents’ motion to dismiss Petitioner’s federal habeas corpus

11   petition, with prejudice, as time-barred, is granted.

12          C.     Certificate of Appealability

13          Because this is a final order adverse to Petitioner, Rule 11 of the Rules Governing

14   Section 2254 Cases requires the Court to issue or deny a certificate of appealability

15   (“Certificate”). Accordingly, the Court has sua sponte evaluated the claims within the

16   petition for suitability for the issuance of a Certificate. See 28 U.S.C. § 2253(c); Turner v.

17   Calderon, 281 F.3d 851, 864-65 (9th Cir. 2002).

18          Under 28 U.S.C. § 2253(c)(2), a Certificate may issue only when the petitioner

19   “has made a substantial showing of the denial of a constitutional right.” For claims rejected

20   on the merits, a petitioner “must demonstrate that reasonable jurists would find the district

21   court's assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

22   529 U.S. 473, 484 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)). For

23
            2Respondents    incorrectly calculated that 337 days had passed before Petitioner
24   filed his state habeas petition. (ECF No. 10 at 5.)
25          3Again,  continuing from the initial miscalculation, Respondents incorrectly state
26   that the federal statute of limitations expired on December 17, 2018. (ECF No. 10 at 6.)

27          4Because  the Court dismissed Petitioner’s original petition because it was unclear
     what claims he wished to bring, he did not have a properly filed petition before the Court
28   as of July 1, 2019. Regardless, the statute of limitations had already expired at the time
     he filed.
                                                 3
     Case 3:19-cv-00373-MMD-CLB Document 16 Filed 11/05/20 Page 4 of 4



1    procedural rulings, a Certificate will issue only if reasonable jurists could debate: (1)

2    whether the petition states a valid claim of the denial of a constitutional right; and (2)

3    whether the court's procedural ruling was correct. See id.

4           After reviewing its determinations and rulings in dismissing Petitioner’s petition, the

5    Court finds that none of its rulings meets the Slack standard. The Court therefore declines

6    to issue a certificate of appealability.

7    IV.    CONCLUSION

8           It is therefore ordered that Respondents’ motion to dismiss the petition (ECF No.

9    10) is granted as set forth in this order. The petition is dismissed with prejudice.
10          It is further ordered that a certificate of appealability is denied.

11          The Clerk of Court is directed to enter judgment accordingly and close this case.

12          DATED THIS 5th Day of November 2020.

13

14
                                                 MIRANDA M. DU
15                                               CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    4
